UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1962


In re: MICHAEL SCOTT MCRAE,

                      Petitioner.



                  On Petition for Writ of Mandamus.
                       (No. 5:97-cr-00094-H-6)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Scott McRae, a federal prisoner, petitions for

a writ of mandamus, alleging that the district court has unduly

delayed acting on his January 26, 1998 motion to dismiss the

indictment then pending against him.                  He seeks an order from

this court directing the district court to act.                      Our review of

the   district     court’s       docket    reveals   that    the   district     court

denied    McRae’s       motion    by     order   entered     February    13,    1998.

Accordingly, because the district court has ruled on McRae’s

motion, we deny the mandamus petition and the amended mandamus

petition as moot.          We grant leave to proceed in forma pauperis

and deny McRae’s motion seeking leave to file out of time in the

district    court.        We   dispense     with   oral     argument    because     the

facts    and    legal    contentions       are   adequately    presented       in   the

materials      before    the     court    and    argument    would     not   aid    the

decisional process.



                                                                   PETITION DENIED




                                            2